Citation Nr: 0009182	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-06 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to November 
1973.

These matters came to the Board of Veterans' Appeals (Board) 
from a September 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the claims of service connection 
for depression, residuals of a back injury and flat feet.  In 
May 1998, the veteran filed his substantive appeal, which 
included a request for a personal hearing; however, he later 
withdrew his request.  



FINDING OF FACT

The veteran's claims of service connection for depression, 
residuals of a back injury and flat feet are not plausible.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for flat feet.  38 U.S.C.A. § 5107(a) 
(West 1991). 

2.  The veteran has not submitted a well-grounded claim of 
service connection for residuals of a back injury.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted a well-grounded claim of 
service connection for depression.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Flat feet

The service medical records show that the veteran's feet were 
normal when he was examined in May 1972.  At that time, a 
medical history of flat feet was not indicated.  During 
service, the veteran was diagnosed as having bilateral 
flexible pes planus.  His feet, however, were normal when he 
was examined in August 1973.  The medical history report 
reflects the mention of foot trouble, but there are no post-
service medical records associated with the claims folder 
that would indicate a current disability.  

The record includes VA treatment reports dated in 1989 and in 
the 1990s.  There are no findings or comments regarding flat 
feet noted in these records.  In records dated in 1995, there 
was mention of problems with the left foot due to left ankle 
injuries of 1979 and 1981.  Those records, however, which 
include overall physical examination findings, are negative 
for reports of flat feet.  Therefore, as there is no 
competent evidence of a current disability, the claim is not 
well grounded.  

Residuals of a back injury

The veteran asserts that he injured his back during service.  
The service medical records, however, do not reflect a report 
of such an injury or treatment for any back conditions during 
service.  

Furthermore, the first evidence of back disability is a 
diagnosis of sciatica in an April 1995 report with regard to 
a fall the veteran sustained the month before.  X-ray studies 
from about one month later, reflect a finding of spondylosis 
of L4-L5 and L5-S1.  There were no references which indicated 
that the cause of the condition was due to an injury incurred 
during the 1970s when the veteran was in service.  Therefore, 
despite the veteran's recollection of a back injury during 
service, the medical evidence does not show that the current 
back problems are the result of an injury incurred during 
service.  In the absence of such nexus evidence, the claim is 
not well grounded.  

Depression

The service medical records are negative for the diagnosis or 
treatment of depression.  During service, the veteran was 
treated for substance abuse, and dependent personality traits 
were noted.  The first documented evidence of depression 
appears in 1989 VA records, many years after the veteran's 
service.  Furthermore, there is no medical evidence 
attributing the veteran's depression to his period of service 
or dating the onset of the veteran's depression to service.  
In the absence of such medical evidence, the claim of service 
connection is not well grounded.  

Conclusion

The Board is cognizant of the veteran's opinion that he 
currently has flat feet, back disability and depression due 
to service.  As a lay person, however, she is not shown to 
have the expertise to proffer medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete her application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he has flat feet, a back 
disability or depression related to service.  

The Board has disposed of the claims on a ground different 
from that of the RO, that is, whether the veteran's claims 
are well grounded rather than whether he is entitled to 
prevail on the merits, but he has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claims warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

The claim of service connection for flat feet is not well 
grounded, and the appeal is denied.

The claim of service connection for residuals of a back 
injury is not well grounded, and the appeal is denied.   

The claim of service connection for depression is not well 
grounded, and the appeal is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

